DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 11-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patrice, US Pub. 2010/01176205.
Patrice discloses a chip card with dual communication interface comprising: a metal card body having first and second surfaces (fig. 1A, para 0037); a contact-only transaction module 3 secured in the card body, the contact-only transaction module comprising contact pads 4 disposed on the first surface of the card body and comprising a first transaction circuit; a contactless transaction module 5 secured in a void in the metal card body, the contactless transaction module comprising a second transaction circuit and an antenna 6, wherein the first transaction circuit and the second transaction circuit are not physically electrically connected to one another and the first transaction circuit and the second transaction circuit are not connected to any shared circuit component; wherein the void comprises a blind pocket open to the second surface of the card body (see fig. 1A, item 5) (See fig. 1A, para 0048); wherein the first transaction circuit and the second transaction circuit are independently personalized (two distinct circuits are provided, para 0048); wherein the contactless transaction module is adhesively bonded to a bottom of the pocket (the cavities are coated with adhesive, for instance adhesive 26, par. 0026, 0063); wherein the contactless transaction module comprises an outer layer disposed flush with the second surface of the card body (see fig. 1A-B); wherein the void comprises a through-bole in the metal card body that extends from the first to the second surface of the card body (cavities for receiving the modules, fig. 1A); wherein the contactless transaction module comprises a multi-layer plug or disc that has a first outer layer aligned with the first surface of the card body and a second outer layer aligned with the second surface of the card body (module 5 is positioned into the card body facing the card surface, fig. 1A); wherein the contactless transaction module further comprises an antenna layer located between the first and second outer layers, the antenna layer comprising the second transaction circuit and the antenna (the antenna is positioned between a first and a second layers for the second circuit, fig. 1A para 0048); wherein step (c) comprises forming a blind pocket open to the second surface of the card body and having a bottom adjacent the first surface of the card body, and step (d) comprises adhering the contactless transaction module to the bottom of the pocket (the cavities are coated with adhesive, for instance adhesive 26, par. 0026, 0063, fig. 1A, item 5); and wherein step (a) comprises constructing a metal card body have a two-piece construction, including a first piece embodying the first surface and a second piece embodying the second surface, step (b) comprises providing a pocket or hole in the first piece to receive the contact-only transaction module, step (c) comprises providing aligned through-holes in the first piece and the second piece of the body (see fig. 1A).

Claim(s) 18-19, 21-26, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Till Michel et al (Michel), EP 2068274, cited by the applicant.
Michel discloses a system with double circuit and use of the system to implement remote application comprising: a metal card body having first and second surfaces (fig. 3a); a first hole in the card body open to the first surface, a second hole comprising a pocket in the card body open to the second surface; contact pads aligned with the first surface of the card body, mounted in the first hole (see figs. 3-6), and connected to a transaction circuit, and a contactless transaction portion secured in the second hole and coupled to the transaction circuit, the contactless transaction portion having an outer layer disposed flush with the second surface of the card body (see para 0028-0030, 0046-0048, 0057, 0065, and 0073); wherein the contactless transaction portion is adhesively bonded to a bottom of the pocket (see figs. 10 and 11, the modules are embedded in the cavities); wherein the contact pads are mounted to the transaction circuit, and the contactless transaction portion is inductively connected to the transaction circuit. (See figs. 3-6, para 0028-0030, 0046-0048, 0057, 0065, and 0073); wherein the contact pads are mounted to the transaction circuit, and the contactless transaction portion is physically connected to the transaction circuit (see fig. 3a); wherein the transaction circuit is mounted to the contactless transaction portion, and the contact pads are physically connected to the transaction circuit (see fig. 3a); and wherein the step of securing the dual interface module in the metal card body comprises adhesively bonding the contactless transaction portion to a bottom of the pocket with an outer layer of the contactless transaction portion disposed flush with the second surface of the card body with the plug disposed in the hole (see figs. 3a, 10, 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrice. The teaching of Patrice have been discussed above.
Regarding claims 5 and 12, Patrice fails to disclose all the layers and the details of each layer including having the contactless portion having an RF shielding. However, RF shielding is very common in contactless cards in order to block RF electromagnetic radiation to reduce the coupling of radio wave. Therefore, it would have been obvious extension as taught by the prior art.
Regarding claims 6 and 10, Patrice fails to disclose having at least a filler layer. However, it is common practice in the art to include multiple layers in the manufacture of smart cards in order to provide protection for the circuits. Therefore, it would have been obvious for an artisan to include additional layers, including a filler layer in order to protect the cards circuitry.
Claims 20, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel et al (Michel). The teachings of Michel et al have been discussed above.
Regarding claim 20, Michel fails to disclose all the layers and the details of each layer including having the contactless portion having an RF shielding. However, RF shielding is very common in contactless cards in order to block RF electromagnetic radiation to reduce the coupling of radio wave. Therefore, it would have been obvious extension as taught by the prior art.
Regarding claims 27-29, with respect to the specific time for bonding, embedding, and/or adhering the modules in the cavities, such limitations is just merely an engineering choice for meeting specific customer requirements. It does not provide any technical advanced in the device. There, the specific method steps are set up just merely for specific customer requirements, which therefore, obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,182,662 (hereinafter ‘662 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is broader recitation of the ‘662 Patent. For instance, in claim 1 of the current application and in the ‘662 Patent, the applicant claims:
Application No. 17/502,790
Patent No. 11,182,662
A dual interface transaction card, the card comprising: a metal card body having first and second surfaces; a contact-only transaction module secured in the card body, the contact-only transaction module comprising contact pads disposed on the first surface of the card body and comprising a first transaction circuit; a contactless transaction module secured in a void in the metal card body, the contactless transaction module comprising a second transaction circuit and an antenna, wherein (i) the first transaction circuit and the second transaction circuit are not physically electrically connected to one another and (ii) the first transaction circuit and the second transaction circuit are not connected to any shared circuit component; and wherein the void comprises a blind pocket open to the second surface of the card body.
A dual interface transaction card, the card comprising: a metal card body having first and second surfaces; a contact-only transaction module secured in the card body, the contact-only transaction module comprising contact pads disposed on the first surface of the card body and comprising a first transaction circuit; a contactless transaction module secured in a void in the metal card body, the contactless transaction module comprising a second transaction circuit and an antenna, wherein (i) the first transaction circuit and the second transaction circuit are not physically electrically connected to one another and (ii) the first transaction circuit and the second transaction circuit are not connected to any shared circuit component; wherein the void comprises a blind pocket open to the second surface of the card body, and the contactless transaction module is adhesively bonded to a bottom of the pocket; wherein the contactless transaction module comprises an outer layer disposed flush with the second surface of the card body; and wherein the contactless transaction module further comprises an antenna layer containing the second transaction circuit and the antenna, the contactless transaction module further comprising an RF shielding layer and an adhesive layer adhering the module against the bottom of the pocket.


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-29 of the ‘662 Patent as a general teaching for a dual interface transaction card, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘662 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘662 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).

	
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876